Per Curiam:
The effect of the Bd section of the act of the 13th of May, 1887, P. L. 108, is to permit the granting of licenses under former laws up to the 30th of June, 1887. This necessarily keeps in full force all the previous provisions and penalties connected with the granting of such licenses, not only up to the time aforesaid, but until the expiration of such licenses. It would be a curious legal anomaly to hold that the liquor vender might have his license under the former act, and yet be exempt from the conditions to which by the same act it was made subject. It follows, that the court below was right in refusing to sustain a construction of the act of 1887 such as contended for by the defendants.
The judgments are affirmed.